Citation Nr: 1744962	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-45 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 60 percent prior to December 4, 2015, and in excess of 80 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, this appeal was remanded by the Board for further development.  After further development, this appeal is now ready for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 4, 2015, the Veteran's hearing loss has been manifested by Level VII impairment in the right ear and Level VIII impairment in the left ear.

2.  As of December 4, 2015, the Veteran's hearing loss has been manifested by Level IX impairment in the right ear and Level XI impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent prior to December 4, 2015, and in excess of 80 percent thereafter for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

The Veteran asserts that he is entitled to a disability rating in excess of 60 percent prior to December 4, 2015, and in excess of 80 percent thereafter for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran received a 60 percent disability rating for his bilateral hearing loss prior to December 4, 2015, and an 80 percent rating since that date, under 38 C.F.R. § 4.85, DC 6100.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.  Additionally, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Prior to December 4, 2015

The Board determines that a rating in excess of 60 percent prior to December 4, 2015 is not warranted.  Specifically, at a VA examination in June 2013, the Veteran stated that he has difficulty understanding conversations and communicating with other individuals.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




Hz



1000
2000
3000
4000
Average
Right
60
70
75
95
75
Left
70
75
85
95
81

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 56 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level VII hearing loss in the right ear and Level VIII in the left ear.  Although an exceptional pattern of hearing loss has been shown, the resulting levels from Table VIa are lower.  Therefore, when applying these levels to Table VII, a rating in excess of 60 percent rating is not warranted.  

Moreover, the private treatment records do not support a rating in excess of 60 percent.  Specifically, the October 2015 treatment records reflect similar hearing loss as compared to the June 2013 VA examination.  The private audiological evaluation reports the following pure tone thresholds, in decibels:




Hz



1000
2000
3000
4000
Average
Right
60
65
70
90
71
Left
70
75
85
95
81

Speech recognition was 60 percent in the right ear and 48 percent in the left ear.  While the records do not indicate if the MD CNC test was utilized, this is not prejudicial, as these values do not represent hearing loss that is worse than what is already rated.  Specifically, when applying these values to Table VI, the Veteran exhibits Level VII hearing loss in the right ear and Level IX in the left ear.  Although an exceptional pattern of hearing loss has been shown, the resulting levels from Table VIa are lower.  Therefore, when applying these levels to Table VII, a rating in excess of 60 percent rating is not warranted.  

As a result of these examinations, the Board finds that a rating in excess of 60 percent prior to December 4, 2015 is not warranted.

From December 4, 2015

The Board determines that a rating in excess of 80 percent since December 4, 2015, is also not warranted.  Specifically, at a VA examination in May 2017, the Veteran stated that he is unable to enjoy music, watch television, hear fire alarms, or communicate with other people unless they are in close proximity.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




Hz



1000
2000
3000
4000
Average
Right
65
70
80
105
80
Left
70
90
100
105
91

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 10 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level IX hearing loss in the right ear and Level XI in the left ear.  When applying these levels to Table VII, a rating in excess of 80 percent rating is not warranted.  

Based on these values, the Board concludes that a rating in excess of 80 percent is not warranted as of December 4, 2015.

The Board has also considered the Veteran's statements that his hearing loss is worse than the ratings he receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including the limitations on his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes, as it includes symptoms related to hearing loss.  See Mittleider v. West, 11 Vet. App. 181 (1998); Diagnostic Code 6100, 6260.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has asserted that he is unemployable due to his hearing loss during the course of the appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), he was ultimately denied entitlement to a total disability rating based on individual unemployability (TDIU) in August 2013.  As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, this period of time is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  Further, since the denial of TDIU, the Veteran has not asserted and the record does not indicate that the Veteran is unemployable due to his hearing loss.  As such, Rice is inapplicable in this appeal.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in May 2017 in order to obtain a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with a new VA examination in May 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 60 percent prior to December 4, 2015, and in excess of 80 percent thereafter for bilateral hearing loss is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


